In an action for damages for personal injuries to infant plaintiff occasioned by the defendants’ conceded negligence, judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days from the entry of the order hereon plaintiffs stipulate to reduce the verdict in the infant’s ease to the sum of $5,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In the opinion of the court the verdict in the infant’s case was excessive. Lazansky,
P. J., Hagarty, Carswell, Adel and Close, JJ., concur.